NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              CLAYTON DESHON MATHENEY, Appellant.

                             No. 1 CA-CR 18-0022
                               FILED 9-18-2018


           Appeal from the Superior Court in Maricopa County
                        No. CR 2017-122932-001
                    The Honorable Greg Como, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph Maziarz, Chief Counsel of Criminal Appeals Section
Counsel for Appellee


Maricopa County Public Defender’s Office, Phoenix
By Mark E. Dwyer
Counsel for Appellant
                          STATE v. MATHENEY
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Michael J. Brown joined.


T H O M P S O N, Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for
Clayton Deshon Matheney (defendant) has advised us that, after searching
the entire record, he has been unable to discover any arguable questions of
law and has filed a brief requesting this court conduct an Anders review of
the records. Defendant was given the opportunity to file a supplemental
brief in propria persona, but did not do so.

¶2            Goodyear police were called to investigate a vehicle whose
driver, defendant, failed to yield to Phoenix police during a traffic stop.
Defendant and responding officer pulled on to defendant’s street at the
same time. Defendant exited his vehicle and was immediately handcuffed.
The officer frisked defendant and asked if he was carrying a weapon;
defendant replied that he was not.

¶3            The officer then brought defendant over to the police vehicle,
where he searched defendant more thoroughly and located multiple
ammunition rounds. As defendant’s vehicle was being searched,
defendant, without being asked, volunteered that there was marijuana in
the vehicle. Officers found marijuana in the center console and a .22 caliber
handgun between the passenger seat and passenger door.

¶4            The state charged defendant with possession of marijuana in
an amount weighing less than two pounds, a class 6 felony, and with
misconduct involving weapons, a class 1 misdemeanor. After a two-day
bench trial, the judge found defendant guilty of knowingly possessing
marijuana, and acquitted defendant of the misconduct involving weapons
charge. The judge, finding that Proposition 200 applied to defendant,
sentenced defendant to eighteen months of supervised probation.

¶5           We have read and considered defendant’s Anders brief, and
have searched the entire record for reversible error. See Leon, 104 Ariz. at
300. We find none. All of the proceedings were conducted in compliance



                                     2
                          STATE v. MATHENEY
                           Decision of the Court

with the Arizona Rules of Criminal Procedure. So far as the record reveals,
defendant was adequately represented by counsel at all stages of the
proceedings, and the sentence imposed was within the statutory limits.
Pursuant to State v. Shattuck, 140 Ariz. 582, 584-85 (1984), defendant’s
counsel’s obligations in this appeal are at an end. Defendant has thirty days
from the date of this decision in which to proceed, if he so desires, with an
in propria persona motion for reconsideration or petition for review.

¶8           We affirm the conviction and sentence.




                        AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        3